IN THE SUPREME COURT OF THE STATE OF DELAWARE

LAW OFFICE OF KRUG,                              §
                                                 §     No. 106, 2019
          Defendant-Below,                       §
          Appellant/Cross-Appellee,              §     Court Below:
                                                 §     Court of Chancery
          v.                                     §     of the State of Delaware
                                                 §
A&J CAPITAL, INC.,                               §     C.A. No. 2018-0240-JRS
                                                 §
          Plaintiff-Below,                       §
          Appellee/Cross-Appellant.              §

                                   Submitted: October 30, 2019
                                   Decided: November 1, 2019

Before VALIHURA, Acting Chief Justice;* SEITZ and TRAYNOR, Justices.

                                                ORDER

          This 1st day of November 2019, the court having considered this matter on the briefs

and oral arguments of the parties and the record below and having concluded that the same

should be affirmed on the basis of and for the reasons assigned by the Court of Chancery

in its Memorandum Opinion dated January 29, 2019 and its Final Order and Judgment

dated February 8, 2019;

          NOW, THEREFORE IT IS ORDERED that the judgment of the Court of Chancery

be and the same hereby is, AFFIRMED.


                                                 BY THE COURT:


                                                 /s/ Karen L. Valihura
                                                 Acting Chief Justice

*
    Pursuant to Del. Const. Art. IV §§ 2, 13.